01DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 08/29/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 1-2, 18-19 are rejected under 35 U.S.C 103 as being unpatentable over Okanoue (US Pub 2016/0301235), in view of Sugiyama et al. (US Pub 2013/0193754. Referred as Sugiyama from here forth)
Regarding claim 1, Okanoue teaches a circuit (Fig. 8a-8b, para 77-87, 96 and 50-56), comprising: 
a power transistor (21) having a current conduction path coupled between an input node (battery 10 is passed thru contact 11 to drain of 21) and an output node (21’s source is connected to load 14 via 15), the power transistor (21) having a control electrode (21’s gate), a first conduction electrode (21’s drain) coupled to the input node (battery 10 is connected thru contact 11 to 21’s drain) and a second conduction electrode (21’s source) coupled to the output node (to load 14 via 15); a control circuit (17,18) having an output configured to generate a gate control signal (18 controlling 19, para 50-56) for application to the control electrode of the power transistor (21); and

However, Okanoue fails to teach disconnect application of the power transistor.
However, Sugiyama teaches (Fig. 2, 7-8) disconnect (when switch 2 is off, using the sensitivity of 8 and 3) application of the power transistor (1).
Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Okanoue’s circuit to include a disconnection technique in order to protect the circuit from any surge occurrence, as taught by Sugiyama (Para 23-24).
Regarding claim 2, Okanoue teaches the short circuit (20- para 96, short circuit condition in the load (i.e. 90) when inversely biased due to existence of parasitic diode of FET, so the protection provided by the power switch device 80A against power source reverse connection may be an effective means for preventing the load from being damaged) provided by the polarity reversal protection circuit (40, 42-43, 81a, 20, 22) couples the control electrode of the power transistor (21’s gate) to the output node (to load 14 via 15) through the current conduction path.
Regarding claim 18, Okanoue teaches a circuit (Fig. 8a-8b, para 77-87, 96 and 50-56): an input node (11, 12) configured to receive a supply signal (from battery 10) of a first polarity  or a second polarity, the second polarity being opposite the first polarity (battery 10 comprising two opposite polarity charges that is passed thru contact 11 and 12); at least one power transistor (21) having a current conduction path (between source and drain 21) coupled between the input node (battery 10 is passed thru contact 11 to drain of 21) and an output node (to load 14 via 15), the at least one power transistor having a control electrode (21’s gate); a control circuit (17, 18) configured to generate a control signal for application to the control electrode of the at least one power transistor (21’s gate-18 controlling 19, para 50-56), said control circuit including a charge pump circuit (17, fig. 5) configured to generate a charge pump voltage (output of 17 to 20 that works along with 18) for said control signal in response to a supply current received at an input supply node (11, 12); and a polarity reversal protection circuit (40, 42-43, 81a, 20, 22) configured to sense the input node (10’s output thru 11-12) receiving the supply signal of said second 
Regarding claim 19 Okanoue teaches the short circuit (20- para 96, short circuit condition in the load (i.e. 90) when inversely biased due to existence of parasitic diode of FET, so the protection provided by the power switch device 80A against power source reverse connection may be an effective means for preventing the load from being damaged) couples the control electrode of the at least one power transistor (21’s gate) to the output node (to load 14 via 15) through the current conduction path (21’s source to drain).
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Okanoue (US Pub 2016/0301235), in view of Sugiyama et al. (US Pub 2013/0193754) and Iwazimu (US Pub 2015/0109706).
Regarding claim 10, Okanoue fails to teach the power transistor (21) is formed in a doped semiconductor well, and further comprising a current limiting resistor coupled between the doped semiconductor well and the input node.
However, Iwazimu teaches (Fig. 1-2, Para 28-35) the power transistor (10) is formed in a doped semiconductor well (41), and further comprising a current limiting resistor (Fig. 2, R1, R2) coupled between the doped semiconductor well (41) and the input node (2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Okanoue’s circuit to include power transistor to include a doped semiconductor well with a current limiting resistor, as disclosed by Iwazimu, as doing so would have provided an on-state suppressing heat generation power chip, as taught by Iwazimu (abstract and para 17).
9. 	Claims 11, 23, 26 are rejected under 35 U.S.C 103 as being unpatentable over Okanoue (US Pub 2016/0301235), in view of Komatsu et al. (US Pat 7800878, referred as Komatsu from here forth).
claim 11, Okanoue teaches a circuit (Fig. 8a-8b, para 77-87, 96 and 50-56), comprising: a power transistor (21) having a current conduction path (between 21’s source-drain) coupled between an input node (battery 10 is passed thru contact 11 to drain of 21) and an output node (21’s source is connected to load 14 via 15), the power transistor (21) having a control electrode (21’s gate), a first conduction electrode (21’s drain) coupled to the input node (battery 10 is connected thru contact 11 to 21’s drain) and a second conduction electrode (21’s source) coupled to the output node (to load 14 via 15); a control circuit (18) having an output configured to generate a gate control signal (18 controlling 19, para 50-56) for application to the control electrode of the power transistor (21); a polarity reversal protection circuit (40, 42-43, 81a, 20, 22) configured to sense the input node (10) receiving a supply signal of an incorrect polarity and in response thereto … from the control circuit (18).
However, Okanou fails to teach a feedback signal path configured to generate a feedback voltage from a voltage at the output node, wherein said control circuit is configured to generate said control signal in response to the feedback voltage; and in response to an incorrect polarity decouple the feedback voltage from the control circuit.
However, Komatsu teaches (Fig. 10-11, col. 9 L1-col. 10L41) a feedback signal path (63) configured to generate a feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) from a voltage at the output node (source of 61 that is passed thru node A-B, and load 31, respectively), wherein said control circuit (62) is configured to generate said control signal in response to the feedback voltage (63); and in response to an incorrect polarity decouple (using switch TR on/off operation) the feedback voltage from the control circuit (62).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Okanoue’s circuit to include a feedback signal path and decoupling feedback voltage in response to an incorrect polarity from the control circuit, as disclosed by Komatsu, as doing so would have provided an improved surge voltage generation while preventing breakdown of switching element respect to the reverse connection of the power supply, as taught by Komatsu (abstract).
Regarding claim 23, Okanoue teaches a circuit (Fig. 8a-8b, para 77-87, 96 and 50-56), comprising: an input node configured to receive a supply signal of a first polarity or a second polarity, the second polarity being opposite the first polarity(battery 10 comprising two opposite polarity charges that is passed thru contact 11 and 12); at least one power transistor (21) having a current conduction path (21’s source to drain path) coupled between the input node (battery 10 is passed thru contact 11 to drain of 21) and an output node(21’s source is connected to load 14 via 
However, Okanoue fails to teach a feedback signal path configured to generate a feedback voltage from a voltage at the output node, wherein said control circuit is configured to generate said control signal in response to the feedback voltage; and to pass the feedback voltage to the control circuit, and further decouple the feedback voltage from the control circuit in response to (incorrect) polarity.
However, Komatsu teaches (Fig. 10-11, col. 9 L1-col. 10L41) a feedback signal path (63) configured to generate a feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) from a voltage at the output node (source of 61 that is passed thru node A-B, and load 31, respectively), wherein said control circuit (62) is configured to generate said control signal in response to the feedback voltage (63); to pass the feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) to the control circuit (62), and further decouple (using switch TR on/off operation) the feedback voltage from the control circuit in response to (incorrect) polarity
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Okanoue’s circuit to include a feedback signal path and decoupling feedback voltage in response to an incorrect polarity from the control circuit, as disclosed by Komatsu, as doing so would have provided an improved surge voltage generation while preventing breakdown of switching element respect to the reverse connection of the power supply, as taught by Komatsu (abstract).
Regarding claim 26, Okanoue teaches a circuit (Fig. 8a-8b, para 77-87, 96 and 50-56), comprising: an input node configured to receive a supply signal of a first polarity or a second polarity, the second polarity being opposite the first polarity(battery 10 comprising two opposite polarity charges that is passed thru contact 11 and 12); at least one power transistor (21) having a current conduction path (21’s source to drain path) coupled between the input 
However, Okanoue fails to teach a feedback signal path configured to generate a feedback voltage from a voltage at the output node, wherein said control circuit is configured to generate said control signal in response to the feedback voltage; and to pass the feedback voltage to the control circuit, and further decouple the feedback voltage from the control circuit in response to (incorrect) polarity.
However, Komatsu teaches (Fig. 10-11, col. 9 L1-col. 10L41) a feedback signal path (63) configured to generate a feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) from a voltage at the output node (source of 61 that is passed thru node A-B, and load 31, respectively), wherein said control circuit (62) is configured to generate said control signal in response to the feedback voltage (63); to pass the feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) to the control circuit (62), and further decouple (using switch TR on/off operation) the feedback voltage from the control circuit in response to (incorrect) polarity.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Okanoue’s circuit to include a feedback signal path and decoupling feedback voltage in response to an incorrect polarity from the control circuit, as disclosed by Komatsu, as doing so would have provided an improved surge voltage generation while preventing breakdown of switching element respect to the reverse connection of the power supply, as taught by Komatsu (abstract).
10. 	Claim 17 are rejected under 35 U.S.C 103 as being unpatentable over Okanoue (US Pub 2016/0301235), in view of Komatsu (US Pat 7800878) and Iwamizu (US Pub 2015/0109706).
claim 17, Okanoue and Komatsu collectively fail to teach the power transistor (30) is formed in a doped semiconductor well, and further comprising a current limiting resistor coupled between the doped semiconductor well and the input node.
However, Iwazimu teaches (Fig. 1-2, Para 28-35) the power transistor (10) is formed in a doped semiconductor well (41), and further comprising a current limiting resistor (Fig. 2, R1, R2) coupled between the doped semiconductor well (41) and the input node (2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Okanoue and Komatsu’s circuit to include power transistor to include a doped semiconductor well with a current limiting resistor, as disclosed by Iwazimu, as doing so would have provided an on-state suppressing heat generation power chip, as taught by Iwazimu (abstract and para 17).

Allowable Subject Matter
11. 	Claims 3-9, 12-16, 20-22, 24-25, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, a search of prior art(s) failed to teach “the short circuit provided by the polarity reversal protection circuit comprises: a first transistor switch having a conduction path coupled between the control electrode of the power transistor and the current conduction path between the second conduction electrode of the power transistor and the output node; a first resistor coupled between a control terminal of the first transistor switch and the current conduction path between the second conduction electrode of the power transistor and the output node; and a diode coupled in series with a second limiting resistor between ground and the control terminal of the first transistor switch”.
Regarding claim 4, a search of prior art(s) failed to teach “the disconnect provided by the polarity reversal protection circuit further comprises: a second transistor switch having a conduction path coupled between the control electrode of the power transistor and the output of the control circuit generating the gate control signal; and a diode having a cathode coupled to receive a power supply voltage and an anode coupled to a control terminal of the second transistor switch; wherein said diode is sensitive to the incorrect polarity of said supply signal at the input node and configured to turn off the second transistor switch in response thereto”.
Claims 5-9 are depending from claim 4. 
Regarding claim 12, a search of prior art(s) failed to teach “the polarity reversal protection circuit comprises: a transistor switch having a conduction path coupled between a node supplying the feedback voltage and an input of the control circuit; and a diode having a cathode coupled to receive a reference voltage and an anode coupled to a control terminal of the transistor switch; wherein said diode is sensitive to the incorrect polarity of said supply signal at the input node and configured to turn off the transistor switch in response thereto”.
Claim 13 is depending from claim 12. 
Regarding claim 14, of 11, further comprising an additional polarity reversal protection circuit configured to couple the feedback signal path to the output node in response to the incorrect polarity of the supply signal, and further decouple the feedback signal path from the output node in response to the correct polarity of the supply signal.
Claims 15-16 are depending from claim 14. 
Regarding claim 20, a search of prior art(s) failed to teach “the polarity reversal protection circuit comprises: a first transistor switch having a conduction path coupled between the control electrode of the at least one power transistor and the current conduction path; a first resistor coupled between a control terminal of the first transistor switch and the current conduction path; and a diode coupled in series with a second limiting resistor between ground and the control terminal of the first transistor switch”.
Claims 21-22 are depending from claim 20.
 Regarding claim 24, a search of prior art(s) failed to teach “the polarity reversal protection circuit comprises: a transistor switch having a conduction path coupled between a node supplying the feedback voltage and an input of the control circuit; a diode having a cathode coupled to receive a reference voltage and an anode coupled to a control terminal of the transistor switch; wherein said diode is sensitive to the polarity of said supply signal at the input node, the diode configured to turn off the transistor switch as a result of the input node receiving the supply signal of said second polarity”.
Claim 25 is depending from claim 24.
Regarding claim 27, a search of prior art(s) failed to teach “the polarity reversal protection circuit comprises: a transistor switch having a conduction path coupled between the output node and node supplying the feedback voltage to an input of the control circuit; a diode having a cathode coupled to receive the charge pump 
Claim 28 is depending from claim 27.
Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-Th 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/Nguyen Tran/Primary Examiner, Art Unit 2838